[Cite as State v. Jones, 2016-Ohio-1320.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                       :   APPEAL NO. C-150331
                                                         TRIAL NO. 15CRB-5572
        Plaintiff-Appellee,                          :
                                                             O P I N I O N.
  vs.                                                :

NATASHA JONES,                                       :

    Defendant-Appellant.                             :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Reversed and Appellant Discharged

Date of Judgment Entry on Appeal: March 30, 2016


Paula Boggs Muething, City Solicitor, Natalia Harris, City Prosecutor, and Melanie
J. Reising, Assistant City Prosecutor, for Plaintiff-Appellee,

Soumyajit Dutta, for Defendant-Appellant.




Please note: this case has been removed from the accelerated calendar.
                      OHIO FIRST DISTRICT COURT OF APPEALS




D E W INE , Judge.

          {¶1}   Natasha Jones couldn’t produce a prescription for the Xanax and

Vicodin that police found stashed in her sweatshirt, so they charged her with possession

of illegal drugs. But at trial, she came up with the prescription. The trial court convicted

her anyway. In this appeal, we determine that the evidence upon which she was

convicted was insufficient, so we reverse and discharge her from further prosecution.

                                     I. Background

          {¶2}   Officer James Ball stopped Jones because she had an outstanding

warrant. His partner searched her and found two prescription bottles in her sweatshirt

pocket.     Both bottles—one containing one Xanax pill and the other containing 33

Vicodin pills—were missing their labels. Ms. Jones claimed that she had a prescription

for the pills, but she was unable to produce it at the time of her arrest. As result, she was

charged with possession of prescription drugs without a prescription. See Cincinnati

Municipal Code 601.23.

          {¶3}   During a trial to the court, Ms. Jones produced a “Customer History

Report,” certifying that, the day before her arrest, she had been prescribed 120 Xanax

pills and 120 Vicodin pills. She also claimed that the bottles’ labels had fallen off because

they had gotten wet in the rain. The state did not challenge the authenticity of the

prescription. Rather, it questioned whether the pills in the bottles were those that had

been prescribed. At the conclusion of the trial, the court found Jones guilty as charged

and sentenced her accordingly.




                                             2
                       OHIO FIRST DISTRICT COURT OF APPEALS



         II. The Evidence Was Insufficient to Support the Conviction.

       {¶4}     Ms. Jones argues that her conviction was not supported by sufficient

evidence and was against the manifest weight of the evidence because she had a

prescription for the drugs.

       {¶5}     A conviction is supported by sufficient evidence when the state adduces

substantial, credible evidence from which the trier of fact can reasonably conclude that

the state has proved beyond a reasonable doubt the elements of the charge. See State v.

Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus. Ms.

Jones was convicted of violating Cincinnati Municipal Code 601.23, which provides

       No person * * * shall have in such person's possession any prescription

       drug, except those obtained pursuant to a prescription or dispensed by a

       practitioner.

       Proof of possession of a prescription drug, other than in a container

       labeled to indicate the date of sale, the name and address of the person

       for whom the drug was prescribed, instructions for taking, and the name

       of the pharmacy where sold, together with the prescription number, shall

       constitute prima facie evidence of a violation of this section.

       {¶6}     The state relies on the fact that it presented prima facie evidence of the

violation of the ordinance when it demonstrated that Jones had the drugs in

prescription bottles without labels. But prima facie evidence is merely “[e]vidence that

will establish a fact or sustain a judgment unless contradictory evidence is produced.”

Black’s Law Dictionary 598 (8th Ed.2004).            Ms. Jones produced contradictory

evidence that she had a prescription for the pills. Once rebutted by evidence of the

prescription, the state’s prima facie evidence was not sufficient to establish that Jones

had violated the ordinance.



                                             3
                       OHIO FIRST DISTRICT COURT OF APPEALS



        {¶7}     At trial, the state questioned whether the prescription record that Jones

produced at the trial was for the pills that were found in her possession. The trial court,

however, believed that part of her story, stating, “And again I’m not disputing you have a

scrip [sic] for these drugs.”

        {¶8}     Nonetheless, the court found her guilty of violating the ordinance. It

focused on Jones’s explanation that the bottles’ labels had fallen off in the rain. The

court didn’t buy that story, noting “clearly [the labels] were pulled off and removed.”

But the ordinance doesn’t make it a crime to have pills in bottles with pulled-off labels.

Compare R.C. 3719.08(E) (“No person shall alter, deface, or remove any label affixed [to

a container in which the controlled substance is dispensed] pursuant to this section as

long as any of the original contents remain.”). The court also cited the number of pills

that were left in the bottles, pointing out that the single Xanax pill and the 33 Vicodin

pills were substantially fewer than the 120 of each drug that had been prescribed to

Jones the day before. Nothing in the ordinance, however, requires that a person carry

her complete prescription with her. It is possible that Jones had either taken more doses

than her doctor ordered or, as the court suspected, that she was selling the pills. But Ms.

Jones was charged with possession of prescription drugs without a prescription, not

trafficking.

        {¶9}     Regardless of whether its suspicions about Jones were well-founded, the

court found that she had a prescription for the pills. Because she had a prescription for

the pills, the state could not prove beyond a reasonable doubt that she possessed

prescription drugs without a prescription. The assignment of error is sustained.

        {¶10}    We therefore reverse the judgment of the trial court. Ms. Jones is

discharged from further prosecution.

                                            Judgment reversed and appellant discharged.



                                            4
                    OHIO FIRST DISTRICT COURT OF APPEALS




H ENDON , P.J., and S TAUTBERG , J., concur.


Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                          5